There is no brief filed for the appellant in this cause, but his insistence is set forth in the motion for a new trial, in which he assigns four grounds: (1) That the verdict was contrary to the evidence; (2) that there was not sufficient evidence to support the verdict; (3) because the court refused to give the affirmative charge as requested by the defendant; and (4) that there was not sufficient evidence to support the judgment. We have carefully examined the evidence in this case, and are of the opinion that it was a question for the jury under the facts, and that the entire case was submitted to the jury under a full, fair, and impartial charge from the trial court. There is no error in the record, and the judgment is in all things affirmed. Affirmed.